DISMISS; Opinion Filed July 2, 2013.




                                        In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01213-CV

                    ESTELA MARTINEZ, Appellant
                                 V.
  BAYVIEW LOAN SERVICING, LLC, AS SERVICER FOR BAYVIEW FINANCIAL
                           TRUST, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-00628-E

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Evans

       The clerk’s record in this case is overdue. By letter dated December 14, 2013 we

informed appellant that the County Clerk had notified the Court that the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to file written verification that she had paid for or made arrangements to

pay for the clerk’s record or that she had been found entitled to proceed without payment of

costs. We cautioned appellant that if she did not file the required documentation within ten days,

we might dismiss the appeal without further notice. To date, appellant has not provided the

required documentation or otherwise corresponded with the Court regarding the status of the

clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).



                                                  David Evans
                                                  DAVID EVANS
                                                  JUSTICE




121213F.P05




                                            –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ESTELA MARTINEZ, Appellant                           On Appeal from the County Court at Law
                                                     No. 5, Dallas County, Texas
No. 05-12-01213-CV         V.                        Trial Court Cause No. CC-12-006-28E.
                                                     Opinion delivered by Justice Evans.
BAYVIEW LOAN SERVICING, LLC, AS                      Justices Lang and Myers participating.
SERVICER FOR BAYVIEW FINANCIAL
TRUST, Appellee

     In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
     It is ORDERED that appellee BAYVIEW LOAN SERVICING, LLC, AS SERVICER
FOR BAYVIEW FINANCIAL TRUST recover its costs of this appeal from appellant ESTELA
MARTINEZ.


Judgment entered this 2nd day of July, 2013.




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE




                                               –3–